Case 1:19-cr-00140-RBJ Document 64 Filed 02/27/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00140-RBJ

UNITED STATES OF AMERICA

       Plaintiff,
v.

2.     RYAN MEDHURST,

     Defendant.
______________________________________________________________________

 UNOPPOSED SUPPLEMENT TO “SECOND UNOPPOSED MOTION FOR AN ENDS
    OF JUSTICE CONTINUANCE PURSUANT TO 18 U.S.C. § 3161” (DOC. 62)
______________________________________________________________________

       Ryan Medhurst, through counsel, and unopposed by the government,

respectfully supplements the “Second Unopposed Motion for an Ends of Justice

Continuance” filed on February 5, 2020. (Doc. 62.)

       In Document 62 undersigned counsel, unopposed by the government, requested

the exclusion of 30 days from the speedy trial calculation and to reset the trial dates and

deadlines. In that request undersigned counsel neglected to reference a previously

scheduled trial that renders him unavailable from April 20, 2020, through April 29, 2020

(specifically, U.S.D.C. Dist. CO. Case No. 19-cr-00298-PAB). The request made to

exclude 30 days from the speedy trial calculation resulted in a speedy trial deadline of

April 25, 2020, as estimated by the parties, a date on which undersigned will be

unavailable due to the prescheduled trial.

       Undersigned counsel has conferred with counsel for the government, and both

parties request that the Court consider the supplemental information outlined above and
Case 1:19-cr-00140-RBJ Document 64 Filed 02/27/20 USDC Colorado Page 2 of 3




exclude the additional time required from the speedy trial calculation to allow for the trial

to be scheduled on or after May 11, 2020.

       Wherefore, Mr. Medhurst, through counsel and unopposed by the government,

respectfully requests that the Court consider the supplemental information outlined

above and exclude additional time from the speedy trial calculation to allow for the trial

to be scheduled on or after May 11, 2020.



                                           Respectfully submitted,

                                           s/ Brian R. Leedy

                                           Brian R. Leedy
                                           Ridley McGreevy & Winocur P.C.
                                           303 16th Street, Suite 200
                                           Denver, CO 80202
                                           Phone: 303-629-9700
                                           Fax: 303-629-9702
                                           leedy@ridleylaw.com
                                           Attorney for Ryan Medhurst




                                              2
Case 1:19-cr-00140-RBJ Document 64 Filed 02/27/20 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing:

UNOPPOSED SUPPLEMENT TO “SECOND UNOPPOSED MOTION FOR AN ENDS
   OF JUSTICE CONTINUANCE PURSUANT TO 18 U.S.C. § 3161” (DOC. 62)

was electronically filed with the Clerk of the Court using the CM/ECF system on this 27th
day of February 2020 which will send notification of such filing to the parties and
counsel in the case.


                                         s/ Brian R. Leedy
                                         Brian R. Leedy




                                            3
